 1
 2
 3                                                                           JS-6
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10 VBCONVERSIONS, LLC, a California               Case No. 2:19-cv-01447-JFW-AFM
   Limited Liability Company
11                                                ORDER ON JOINT STIPULATION
                Plaintiff,                        TO DISMISS THE ACTION AND
12                                                PROCEED WITH ARBITRATION
         v.
13
   E.I. DuPont De Nemours, a Delaware
14 corporation; DOES 1-10, inclusive;
15                      Defendants
16
17                                          ORDER
18           After considering the Parties’ Joint Stipulation to Dismiss The Action and
19 Proceed With Arbitration, IT IS HEREBY ORDERED that the Stipulation is
20 GRANTED and this action be dismissed without prejudice to either Party’s ability
21 to compel enforcement of the arbitrator’s decision.
22           IT IS SO ORDERED.
23
     Dated: March 29, 2019                                __________________________
24                                                        Honorable John F. Walter
25                                                        United States District Court
26
27
28
                                            -1-       ORDER ON JOINT STIPULATION TO DISMISS THE ACTION
     SMRH:409651774.1                                                   AND PROCEED WITH ARBITRATION
